Archibald C. Wemple, J.
The defendant is charged with violation of section 986 of the Penal Law in that on July 22, 1959 at approximately 12:40 p.m. on a public street corner in the City of Schenectady he recorded and registered horse bets by taking certain amounts of money to be wagered on said horses. The prosecution’s case is predicated on the testimony of a certain Mrs. Vroornan, who allegedly placed the bets with the defendant, and also upon the testimony of one police officer who observed the alleged transaction.
From a reading of the testimony of the trial, it is patently obvious that the testimony of the arresting officer was inadequate to sustain a conviction under section 986 of the Penal Law. The prosecution’s witness, Mrs. Vrooman, testified, in substance, that she asked the defendant to take some horse bets and he took them on the contingency that he could place them.
Where the prosecution has failed to prove any other than an isolated bet, without also showing that the defendant was engaged in taking horse bets as a profession, by other independent proof, the Court of Appeals has consistently and steadfastly held that this is insufficient to sustain a conviction under section 986. (People v. Goldstein, 295 N. Y. 61; People v. Carpenito, 292 N. Y. 498; People v. Marra, 289 N. Y. 703; People v. Soshtain, 288 N. Y. 658; People v. Richardson, 287 N. Y. 563.)
This court feels that the evidence produced on this trial fell far short of the minimal requirements set forth in the aforementioned cases. For this reason the conviction below is reversed.
Enter order accordingly.